Luke, J.
White was convicted of a violation of the banking laws of the State, he having been accused of drawing and uttering a check on a bank without having sufficient funds in the bank to pay the check, and with intent to defraud the payee of the cheek. The evidence dearly shows that he was indebted to the payee for work upon an automobile, and that subsequently to the doing of the work, and in the month of June after the work had been done, and at the instance of the payee of the check, he drew said check upon a bank and the check was post-dated to August 15. At the time he drew the check, he stated to the payee that he had no funds in the bank at the time, but hoped to have such funds by the maturity of the check. Under this state of facts, we do not think that the evidence authorized the defendant’s conviction, and it was error to overrule his motion for a new trial. See Strickland v. State, ante, 772 (110 S. E. 39).

Judgment reversed.

Broyles, C. J., and Bloodworth, J., concur.